Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

2.    The RCE filed on February 08, 2021 has been received and made of record. In response to Final Office Action on December 01, 2020, applicants amended claims 1, 3-6, and 8-12 of which claims 1 and 12 are independent claims. Dependent claims 7, 13 and 14 are maintained. Applicants cancelled dependent claim 2 as before the Final Office Action. NO claim has been added as new claim. Therefore, claims 1, and 3-14 are pending for consideration.


Response to Arguments
3.    Applicants’ arguments in “Remarks” filed on February 08, 2021 with respect to independent claims 12 have been considered but are moot in view of new grounds of rejection as necessitated by applicants’ amendment.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences 

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective 

7.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over LEE et al.(US 2016/0104450 A1)(herein after LEE) in view of Park et al.(US 2007/0090347 A1)(herein after Park).

Regarding claim 12, LEE teaches a source driver(data driver 150, fig.2), comprising a plurality of channels, each of the plurality of channels(plurality of sources integrated circuit 150_1, 150_2, 150_3, ---, -, 150_K, fig.2; each IC has plurality of data lines/channels) comprising:

a shift register(shift registers 152, fig.5, Para-98);


a first data latch(input registers 153, fig.5, Para-99), coupled to the shift register(Para-99: The input registers 153 include n-numbered data input latches for latching and storing the n-numbered image data DATAs);

a plurality of second data latches(latches 154, fig.5) coupled to the first data latch(Para-100); 

a digital to analog converter(DAC)(DAC 155, fig.5), coupled to each of the plurality of second data latches(latches 154, fig.5); and 

an output buffer(output buffers 156, fig.5), coupled to the DAC (Para-102).

Nevertheless, LEE is not found to teach expressly the source driver, wherein each of the plurality of second data latches directly coupled to the first data latch.

However, Park teaches a data driver for display device, wherein each of the plurality of second data latches(holding latch units 330 including first holding latch 332, and second holding latch 334, fig.3, Para-35, 41-43, 47) directly coupled to the first data latch(sampling latch 320, Para-35, 37-41);

a digital to analog converter(DAC)(digital-to-analog convertr 340 or 350, fig.3), coupled to each of the plurality of second data latches(holding latch units 330, fig.3); and
 

an output buffer(current output stage 360, fig.3), coupled to the DAC(340 or 350, fig.3, Para-36, 37, 44, 46, 50, 52).

The prior art, as embodied in the teachings of LEE and Park, included each element claimed, although not  necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have . 

8.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al.(US 2016/0104450 A1) in view of Park et al.(US 2007/0090347 A1) and further in view of Lee et al.(US 2015/0228241 A1)(herein after Lee’241).

Regarding claim 13, LEE as modified by Park teaches the source driver of claim 12, wherein an input image data received by the first data latch is forwarded to one of the plurality of second data latches(Para-100, LEE) according to an image pattern of an image frame including the input image data (Neither LEE nor Park discloses that data is forwarded according to an image pattern).

However, Lee’241 teaches a display device driving method, wherein an input image data received by the first data latch is forwarded to one of the plurality of second data latches according to an image pattern of an image frame including the input image data(Para-56/57/96)(according to figs.1-3&5, as the image data is coming to data driver 500 from signal controller 600 after detecting image pattern, all subsequent image data is forwarded to next component, from 530 to 571 to 572 to 581 to D1-Dj, based on detected image pattern).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application to have modified LEE further with the teaching of Lee’241 to include the feature in order to reduce power consumption, particularly static power consumption, of a data driver.

Regarding claim 14, LEE as modified by Park teaches the source driver of claim 12, wherein an output image data outputted by the output buffer is selected from one of the plurality of second data latches(Para-102, LEE) according to an image pattern of an image frame including the output image data (Neither LEE nor Park discloses that data is outputted according to an image pattern).

However, Lee’241 teaches a display device driving method, wherein an output image data outputted by the output buffer is selected from one of the plurality of second data latches according to an image pattern of an image frame including the output image data(Para-56)(according to figs.1-3&5, as the image data is coming to data driver 500 from signal controller 600 after detecting image pattern, all subsequent image data is forwarded to next component, from 530 to 571 to 572 to 581 to D1-Dj and finally to display, based on detected image pattern).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application to have modified LEE further with the teaching of Lee’241 to include the feature in order to reduce power consumption, particularly static power consumption, of a data driver.

Allowable Subject Matter

9.	1, and 3-11 are allowed.

10.	The following is an examiner’s statement of reasons for allowance:
Claim 1: None of the cited references on record, alone or in combination fair teaches and suggests applicant’s invention, “-----; and wherein the step of determining to output the current frame of image data with one of the plurality of configurations according to the image pattern comprises: performing the following steps when the image pattern is determined to be a heavy-load pattern: determining whether a previous frame of image data is outputted with the first configuration or the second configuration; outputting the current frame of image data with the first configuration when the previous frame of image data is outputted with the second configuration; and outputting the current frame of image data with the second configuration when the previous frame of image data is outputted with the first configuration” with all other limitation cited in claim 1.

Claim 3-11 are also allowed because of their dependency on the allowed base claims respectively.

Examiner Note


11.	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD SAIFUL A SIDDIQUI/
Primary Examiner, Art Unit 2692
March 1, 2021